NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


KENNETH EDWARD FELIPE, JR.,                 )
                                            )
                                            )
             Appellant,                     )
                                            )
v.                                          )      Case No. 2D18-1280
                                            )
STATE OF FLORIDA,                           )
                                            )
             Appellee.                      )
                                            )

Opinion filed March 15, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b) (2) from the Circuit Court for
Highlands County; Judge Peter F. Estrada.

Kenneth Edward Felipe, Jr.
Pro se.


PER CURIAM.


             Affirmed.


LaROSE, C.J., and LUCAS, and SALARIO, JJ, Concur.